UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07743 The Rockland Funds Trust (Exact name of registrant as specified in charter) 1235 Westlakes Drive Berwyn, PA 19312 (Address of principal executive offices) (Zip code) Richard Gould 1235 Westlakes Drive Berwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-497-3933 Date of fiscal year end: September 30 Date of reporting period: July 1, 2009 – January 29, 2010 Item 1. Proxy Voting Record. Name of Fund: The Rockland Funds Trust Period: 07/01/2009 - 01/29/2010 Company Name Meeting Date CUSIP Ticker Allscripts-Misys Healthcare Solutions, Inc. 10/8/2009 01988P108 MDRX Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Kelly J. Barlow Mgmt Withhold For Elect Director Sir Dominic Cadbury Mgmt Withhold For Elect Director Cory A. Eaves Mgmt For For Elect Director Marcel L. "Gus" Gamache Mgmt Withhold For Elect Director Philip D. Green Mgmt Withhold For Elect Director John King Mgmt Withhold For Elect Director Michael J. Kluger Mgmt Withhold For Elect Director Mike Lawrie Mgmt Withhold For Elect Director Glen E. Tullman Mgmt Against For Approve Executive Incentive Bonus Plan Mgmt For For Amend Omnibus Stock Plan Mgmt Against For Amend Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker ArcSight, Inc. 9/24/2009 ARST Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Sandra Bergeron Mgmt For For Elect Director Craig Ramsey Mgmt For For Elect Director Ernest Von Simon Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker BofI Holding, Inc. 10/22/2009 05566U108 BOFI Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Jerry F. Englert Mgmt Withhold For Elect Director Gregory Garrabrants Mgmt Withhold For Elect Director Paul Grinberg Mgmt Company Name Meeting Date CUSIP Ticker China Fire & Security Group, Inc 10/16/2009 16938R103 CFSG Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Gangjin Li Mgmt For For Elect Director Brian Lin Mgmt For For Elect Director Weishe Zhang Mgmt For For Elect Director Guoyou Zhang Mgmt For For Elect Director Xuewen Xiao Mgmt For For Elect Director Xianghua Li Mgmt For For Elect Director Albert McLelland Mgmt Company Name Meeting Date CUSIP Ticker ChinaCast Education Corporation 12/11/2009 16946T109 CAST Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Ron Chan Tze Ngon Mgmt For For Elect Director Michael Santos Mgmt For For Elect Director Daniel Tseung Mgmt Withhold For Elect Director Justin Tang Mgmt For For Elect Director Ned Sherwood Mgmt For For Ratify Auditors Mgmt Against For Other Business Mgmt Company Name Meeting Date CUSIP Ticker Cree, Inc. 10/29/2009 CREE Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Charles M. Swoboda Mgmt Withhold For Elect Director John W. Palmour Mgmt Withhold For Elect Director Dolph W. von Arx Mgmt Withhold For Elect Director Clyde R. Hosein Mgmt For For Elect Director Robert A. Ingram Mgmt Withhold For Elect Director Franco Plastina Mgmt Withhold For Elect Director Harvey A. Wagner Mgmt Withhold For Elect Director Thomas H. Werner Mgmt For For Amend Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Diamond Foods, Inc. 1/15/2010 DMND Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Robert M. Lea Mgmt For For Elect Director Dennis Mussell Mgmt For For Elect Director Glen C. Warren, Jr. Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Ebix, Inc. 10/30/2009 EBIX Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Robin Raina Mgmt Withhold For Elect Director Hans U. Benz Mgmt For For Elect Director Pavan Bhalla Mgmt Withhold For Elect Director Neil D. Eckert Mgmt For For Elect Director Rolf Herter Mgmt Withhold For Elect Director Hans Ueli Keller Mgmt Company Name Meeting Date CUSIP Ticker Hawkins, Inc. 8/5/2009 HWKN Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John S. McKeon Mgmt For For Elect Director John R. Hawkins Mgmt For For Elect Director James A. Faulconbridge Mgmt For For Elect Director Duane M. Jergenson Mgmt For For Elect Director Daryl I. Skaar Mgmt For For Elect Director James T. Thompson Mgmt For For Elect Director Jeffrey L. Wright Mgmt Company Name Meeting Date CUSIP Ticker Home Inns & Hotels Management, Inc. 11/3/2009 43713W107 HMIN Vote MRV Proposal Proposed by Issuer or Security Holder Meeting for ADR Holders Against For Amend Company's 2006 Share Incentive Plan Mgmt Against For Amend Memorandum and Articles Purchase and Redemption of Shares, Editorial Changes Mgmt Against For Adopt the Amended and Restated Memorandum and Articles of Association Mgmt Company Name Meeting Date CUSIP Ticker Monro Muffler Brake, Inc. 8/11/2009 MNRO Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Frederick M. Danziger Mgmt For For Elect Director Robert G. Gross Mgmt For For Elect Director Peter J. Solomon Mgmt For For Elect Director Francis R. Strawbridge Mgmt For For Ratify Auditors Mgmt For For Amend Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker NetLogic Microsystems, Inc. 10/23/2009 64118B100 NETL Vote MRV Proposal Proposed by Issuer or Security Holder For For Issue Shares in Connection with Acquisition Mgmt For For Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker NVE Corporation 8/6/2009 NVEC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Terrence W. Glarner Mgmt For For Elect Director Daniel A. Baker Mgmt For For Elect Director James D. Hartman Mgmt For For Elect Director Patricia M. Hollister Mgmt For For Elect Director Robert H. Irish Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Smith Micro Software, Inc. 8/24/2009 SMSI Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Thomas G. Campbell Mgmt Withhold For Elect Director Ted L. Hoffman Mgmt For For Ratify Auditors Mgmt Against For Other Business Mgmt Company Name Meeting Date CUSIP Ticker Starent Networks, Corp. 12/11/2009 85528P108 STAR Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Merger Agreement Mgmt For For Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker VISTAPRINT LIMITED 8/6/2009 G93762204 VPRT Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Reincorporation from Bermuda to Netherlands Mgmt Company Name Meeting Date CUSIP Ticker WMS Industries Inc. 12/10/2009 WMS Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Harold H. Bach, Jr. Mgmt For For Elect Director Robert J. Bahash Mgmt For For Elect Director Brian R. Gamache Mgmt For For Elect Director Patricia M. Nazemetz Mgmt For For Elect Director Louis J. Nicastro Mgmt For For Elect Director Neil D. Nicastro Mgmt For For Elect Director Edward W. Rabin, Jr Mgmt For For Elect Director Ira S. Sheinfeld Mgmt For For Elect Director Bobby L. Siller Mgmt For For Elect Director William J. Vareschi, Jr. Mgmt For For Amend Omnibus Stock Plan Mgmt For For Increase Authorized Common Stock Mgmt For For Ratify Auditors Mgmt SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Rockland Funds Trust By (Signature and Title)/s/ Richard Gould Richard Gould, President & Treasurer Principal Executive Officer Date5/14/2010
